Title: Thomas Jefferson to John Laval, 8 May 1819
From: Jefferson, Thomas
To: Laval, John


          
            May 8. 19.
          
          Th: Jefferson begs leave to add to his letter of May 3. to mr Laval the further request that he will send him a copy of Lempriere’s Classical dictionary, 3 copies of the Orbis pictus Comnenii by Hoole, & 3 copies of the Alvari Prosodia. the two last are school books printed by Swords in N.Y. the whole to be packed with the Diodoro Siculo requested in the letter of May 3. and sent by water. he salutes mr Laval with respect.
        